United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 98-2940
                                     ___________

United States of America,                 *
                                          *
             Appellee,                    *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * Western District of Missouri
Bobby Jack DeLauder,                      *
                                          *     [UNPUBLISHED]
             Appellant.                   *
                                     ___________

                            Submitted: June 4, 1999
                                Filed: June 30, 1999
                                    ___________

Before McMILLIAN, FAGG, and MURPHY, Circuit Judges.
                            ___________

PER CURIAM.

       Bobby Jack DeLauder, presently confined at the United States Medical Center
for Federal Prisoners at Springfield (MCFP), appeals the final judgment entered in the
District Court1 for the Western District of Missouri committing him to the custody of
the Attorney General for psychiatric treatment under 18 U.S.C. § 4246. Having
carefully reviewed the record, we conclude the district court did not clearly err, because
the MCFP mental health professionals and an independent clinical psychologist were

      1
        The Honorable Russell G. Clark, United States District Judge for the Western
District of Missouri, adopting the report and recommendations of the Honorable James
C. England, United States Magistrate Judge for the Western District of Missouri.
of the opinion that DeLauder suffers from a mental disease or defect such that his
release would create a substantial risk of bodily injury to another person or serious
damage to the property of another, and the government demonstrated an absence of
suitable state placement. See 18 U.S.C. § 4246(d); United States v. S.A., 129 F.3d
995, 1000 (8th Cir. 1997) (standard of review), cert. denied, 118 S. Ct. 1200 (1998).

      Accordingly, we affirm the judgment of the district court.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-